 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
(As Amended and Restated February 8, 2006)
     This Employment Agreement (“Agreement”), which was entered into as of
June 15, 2004, by and between Royal American Bank (“Bank”) and Royal American
Corporation (collectively, the “Employer”) and Jay Fritz (the “Employee”), is
hereby amended and restated in its entirety.
Introduction
     WHEREAS, the Employer desires to continue to employ the Employee, and the
Employee desires to continue to be employed by the Employer; and
     WHEREAS, the Employer recognizes and desires to reward the unique
contributions the Employee has made to the Employer’s business, including the
career risks and sacrifices undertaken to create the enterprise and the
outstanding leadership over more than ten (10) years resulting in steady growth
and profitability, and increased value to the shareholders; and
     WHEREAS, the Employer has entered into that certain Agreement and Plan of
Merger between Midwest Banc Holdings, Inc. (“Company”) and Employer, dated
February 8, 2006 (the “Merger Agreement”); and
     WHEREAS, immediately following the Closing (as defined in the Merger
Agreement), the “Employer” shall become the Company; and
     WHEREAS, this amendment and restatement of the Agreement shall become
effective immediately prior to, and all changes contained herein shall be
strictly contingent upon, the Closing (the “Effective Time”).
     NOW, THEREFORE, the Employer and Employee enter into this Agreement for the
Employee’s continued employment upon the terms and subject to the conditions of
employment set forth herein.
Terms and Conditions
     1. Employment Term. The term of the Employee’s employment under this
Agreement shall commence on the date of this Agreement and end on November 1,
2010 (the “Term”). The Agreement is subject to earlier termination by either
party, provided such party provides three (3) years notice of such party’s
intent to terminate the Agreement. Such notice shall be in writing and otherwise
comply with the terms of Section 9 of the Agreement. In the event such notice is
given by either party, Employee shall continue to receive compensation and
benefits as provided in Sections 3 and 4 of the Agreement for three (3) years,
provided the Employee continues to work and perform his duties to the
satisfaction of the Employer. The Employee shall have a one-time option at the
end of the Term to either (i) terminate his employment and receive a lump sum
payment equal to his Base Salary as determined by the Employer’s Organization
Committee and approved by the Board of Directors for the last

 



--------------------------------------------------------------------------------



 



calendar year in which he worked full-time, and Employer-paid health insurance
coverage, to be no less comprehensive than the health insurance coverage
provided to all other employees, for the Employee and his spouse (if the
Employee is married at the end of the Term) until such time as the Employee and
his spouse reach age sixty-five (65) or such later date as necessary for
Medicare eligibility; or (ii) continue his employment on an at-will basis unless
and until the parties desire to negotiate a new employment agreement.
     2. Duties and Responsibilities. The Employer agrees to continue to employ
the Employee as Chairman of the Board and Chief Executive Officer; provided,
however, that as of Closing, the Employee shall serve as the President and Chief
Operating Officer of the Company’s subsidiary, Royal American Bank and as
Executive Vice President of Company, and the Employee agrees to serve in such
roles and to perform the services and functions relating to such positions or
otherwise reasonably incident to such positions. The Employee shall be subject
to the direction and supervision of the Board of Directors of the Employer, and
following the Closing, the Chief Executive of the Employer. The Employee shall
devote his best efforts and his full time and attention to the performance of
his duties, subject to absences due to vacations or temporary illness in
accordance with the Employer’s general policies, and except that the Employee
may participate in governmental, educational or charitable activities or serve
as a director of one or more other companies so long as the Board of Directors
of the Employer determines that such activities do not interfere with the
business of the Employer or the performance of Employee’s duties under this
Agreement. The employment relationship between the parties shall be governed by
the general employment policies, practices and rules of the Employer, including
without limitation the Employer’s handbook, except that when the express terms
of this Agreement differ from or are in conflict with the Employer’s general
employment policies, practices or rules, this Agreement shall control.
Notwithstanding the foregoing, the Employee may at any time request to work a
reduced number of hours subject to the approval of the Board of Directors.
     3. Compensation. As compensation for his services under the terms of this
Agreement, the Employee shall receive from the Employer an annual base salary of
no less than $275,000 per year (which shall be adjusted to $300,000 per year as
of the Effective Time) to be determined and subject to periodic review by the
Organization Committee and approved by the Board of Directors payable in equal
semi-monthly installments (hereinafter, “Base Salary”). The Employee may also
receive a bonus based on a bonus structure and performance measures determined
by the Organization Committee and Board of Directors; provided, however, that as
of the Effective Time, Employee shall be eligible for a maximum bonus equal of
to 70% of Base Salary, subject to performance measures the same as applicable to
the Chief Executive Officer of the Company. In the event the Board of Directors
approves a request by the Employee to reduce his hours as contemplated above,
the Employee’s annual salary may be reduced on a pro rata basis or as mutually
agreed by the parties.
     4. Fringe Benefits. The Employer shall furnish to the Employee such
perquisites and benefit programs which are currently furnished to executives of
the Employer, for his business use, as set forth in Schedule A, including life
insurance, health and medical insurance and retirement and savings plans and
other perquisites and programs, as such plans, perquisites

2



--------------------------------------------------------------------------------



 



and programs may be amended from time to time. The Employer will pay for or
reimburse the Employee for reasonable dues and membership expenses in the
Fiddlesticks Country Club (except for equity) and Inverness Country Club, and
all reasonable business expenses incurred at said Clubs. In addition, the
Employer will provide the Employee with an Infinity Q45 or comparable model
automobile. All expenses to be paid or reimbursed by the Employer will be
subject to the appropriate justification by the Employee and approval by the
Employer.
     5. Termination of Employment.
     A. Termination Employer. In the event that the Employee’s employment is
terminated by the Employer prior to November 1, 2010, unless such termination by
the Employer is for Due Cause (as defined herein), the Employee shall continue
receive the compensation and benefits as provided in Sections 3 and 4 of the
Agreement for three (3) years, provided the Employee continues to work and
perform his duties to the satisfaction of the Employer. All other rights and
benefits that the Employee may have under any benefit plans or programs of the
Employer shall be determined in accordance with the terms and conditions of such
plans or programs based upon the date of the Employee’s actual termination of
employment with the Employer.
     B. For Due Cause. Nothing herein shall prevent the Employer from
terminating, without prior notice, the Employee for “Due Cause” (as hereinafter
defined), in which event the Employer shall have no obligation to make any
payment to the Employee under this Agreement other than an amount equal to his
Base Salary on a prorated basis to the date of termination. All other rights and
benefits that the Employee may have under any benefit plans or programs of the
Employer shall be determined in accordance with the terms and conditions of such
plans or programs based upon the date of the Employee’s actual termination of
employment with the Employer. For purposes of this Agreement, “Due Cause” means,
based upon the good faith determination of the Employer’s Board of Directors,
(i) an act of dishonesty by the Employee which is injurious to the Employer,
(ii) a breach of the Employee’s fiduciary duties as an officer or director of
the Employer or (iii) a violation of law or a breach of Sections 7 or 8 of this
Agreement which is injurious to the Employer.
     C. Disability. In the event the Employee suffers from a “Disability” (as
hereinafter defined), the Employee’s employment with Employer shall terminate on
the date on which the Disability occurs, but the Employee shall continue to
receive the Base Salary for a period of ninety (90) days from the date of
termination and Employer- paid health insurance coverage as described in
Section 1 above for the Employee and his spouse (if the Employee is married on
the date of termination) until the Employee and his spouse reach age sixty-five
(65) or such later age as necessary for Medicare eligibility. All other rights
and benefits that the Employee may have under any benefit plans or programs of
the Employer shall be determined in accordance with the terms and conditions of
such plans or programs based upon the date of the Employee’s actual termination
of employment with the Employer. For purposes of this Agreement, “Disability”
shall mean the inability or incapacity (by reason of a medically

3



--------------------------------------------------------------------------------



 



determinable physical or mental impairment) of the Employee to perform the
duties and responsibilities related to the job or position with the Employer
described in Section 2 of this Agreement for a period that lasts, or that can
reasonably be expected to last, more than 180 days. Such inability or incapacity
shall be documented to the reasonable satisfaction of the Employer by
appropriate correspondence from registered physicians reasonably satisfactory to
the Employer, and the Employee agrees to submit to an examination by the
Employer’s physicians for the purpose of making such determination.
     D. Death. In the event of the death of the Employee, the Employee’s
employment with the Employer shall terminate on the date of death. The estate or
named beneficiary of the Employee shall continue to receive the Base Salary for
a period of ninety (90) from the date of termination. If the Employee is married
at the date of termination, the Employee’s spouse shall receive Employer-paid
health insurance coverage to be determined by the Employer until the spouse
remarries or reaches age sixty-five (65) or such later age as necessary for
Medicare eligibility. All other rights and benefits that the Employee (or his
estate or named beneficiary) may have under any benefit plans or programs of the
Employer shall be determined in accordance with the terms and conditions of such
plans or programs based upon the date of the Employee’s actual termination of
employment with the Employer on the date of death.
     E. Termination by Employee. In the event that the Employee resigns from or
otherwise terminates his employment hereunder prior to November 1, 2010 without
giving the notice required in Section 1, the Employer shall have no obligation
to make any payment to the Employee under this Agreement other than an amount
equal to his Base Salary on a prorated basis to the date of termination of
employment. All other rights and benefits that the Employee may have under any
benefit plans or programs of the Employer shall be determined in accordance with
the terms and conditions of such plans or programs based upon the date of the
Employee’s actual termination of employment with the Employer.
     6. Change in Control. For purposes of this Agreement, “Change in Control”
shall mean (i) the acquisition by any person or entity of a beneficial interest,
direct or indirect, in securities representing 25% or more of the Employer’s
common stock in an eighteen-month period; (ii) the reorganization, merger or
consolidation of the Employer with another entity as a result of which the
current stockholders of the Employer after such merger or consolidation own less
than 51% of the voting power in the surviving entity or of the Employer, or
(iii) the liquidation or dissolution of Employer or the sale of all or
substantially all of the Employer’s assets; provided, however, that the parties
acknowledge and agree that the consummation of the transactions contemplated by
the Merger Agreement will not be deemed a “Change in Control” under this
Agreement. For purposes of this Agreement, “Good Reason” shall mean, without the
Employee’s express written consent, the occurrence of any of the following:
(v) a significant adverse change in the nature or scope of Employee’s position,
duties or responsibilities as in effect immediately after the Effective Time;
(w) a relocation of

4



--------------------------------------------------------------------------------



 



Employee’s principal office to an office that is more than thirty-five
(35) highway miles from Employee’s principal office immediately prior to the
Effective Time, unless such relocation does not increase the actual distance
required for Employee to commute from his home to the new place of business by
more than ten (10) miles; or (x) a reduction of the Employee’s annual salary to
a rate which is less than the Employee’s annual salary rate as of the Effective
Time; (y) a breach of this Agreement by the Employer; or (z) providing Employee
incentive compensation opportunities which are materially less favorable to
Employee than the opportunities provided to Employee as of immediately after the
Effective Time (it being understood that incentive compensation is based upon
performance and that there are no minimum guaranteed amounts of actual incentive
compensation). If following a Change in Control of the Employer, the Employee is
terminated by the Employer, or a related employer, for reasons other than Cause,
death or Disability, or the Employee voluntarily terminates employment for “Good
Reason” (as defined above), the Employer shall, without regard to the notice
period described in Section 1 above, receive the following:
     A. A monthly payment equal to one twelfth (1/12) of the Employee’s average
total annual compensation for the last three (3) years of full-time employment.
The Employee shall receive such monthly payments for a period of thirty-five
(35) months commencing the month his employment is terminated.
     B. Employer-paid health insurance coverage as described in Section 1 above
for the Employee and his spouse (if the employee is married on the date of
termination) until the Employee and his spouse reach age sixty-five (65) or such
later age as necessary for Medicare eligibility.
In the event the Employee’s employment is terminated due to a Change in Control,
receipt of the payments and benefits in this Section is conditioned upon the
Employee’s compliance with the restrictive covenants contained in the following
Sections 7 or 8.
     7. Non-Competition; Non-Solicitation.
     A. Termination by Employee. In the event the Employee terminates his
employment prior to November 1, 2010 without notice, or opts to take a lump sum
payment at the end of the Term as provided in Section 1, the Employee covenants
that during his employment and for a period of three (3) years thereafter, he
shall not (i) directly or indirectly participate or engage in management or
operational aspects of, or acquire a financial interest in, any bank or
financial institution within fifty (50) miles of any then-existing facility of
the Employer; (ii) directly or indirectly, on behalf of any business other than
the Employer, engage or assist in offering employment to or encourage the
departure of an employee of the Employer; or (iii) disparage the Employer
publicly or to any person or entity with which the Employer has a present or
prospective business relationship. The time period for the covenants contained
herein shall not begin or continue to run for any period during which the
Employee is in breach of any of the covenants set forth herein.

5



--------------------------------------------------------------------------------



 



     B. Termination for Due Cause. In the event the Employer terminates the
Employee’s employment for Due Cause, the Employee covenants that during his
employment and for a period of one (1) year thereafter, he shall not
(i) directly or indirectly participate or engage in management or operational
aspects of, or acquire a financial interest in, any bank or financial
institution; (ii) directly or indirectly, on behalf of any business other than
the Employer, engage or assist in offering employment to or encourage the
departure of an employee of the Employer; (iii) directly or indirectly solicit
or assist in the solicitation of any customer of the Employer for the purpose of
providing banking or financial services from any business other than Employer or
(iv) disparage the Employer publicly or to any person or entity with which the
Employer has a present or prospective business relationship. The time period for
the covenants contained herein shall not begin or continue to run for any period
during which the Employee is in breach of any of the covenants set forth herein.
     C. Change in Control. In the event the Employee’s employment terminates due
to a Change in Control, the Employee covenants that during his employment and
for a period of thirty-five (35) months thereafter, he shall not (i) directly or
indirectly participate or engage in management or operational aspects of, or
acquire a financial interest in, any bank or financial institution;
(ii) directly or indirectly, on behalf of any business other than the Employer,
engage or assist in offering employment to or encourage the departure of an
employee of the Employer; (iii) directly or indirectly solicit or assist in the
solicitation of any customer of the Employer for the purpose of providing
banking or financial services from any business other than Employer or
(iv) disparage the Employer publicly or to any person or entity with which the
Employer has a present or prospective business relationship. The time period for
the Covenants contained herein shall not begin or continue to run for any period
during which the Employee is an breach of any of the covenants set forth herein.
     8. Confidential information. The Employee further covenants that during his
employment and thereafter, the Employee shall not use or disclose (except in the
performance of his duties hereunder) any trade secrets or other confidential
information of the Employer, except to the extent required by order of a court
or governmental agency to the extent that such disclosure is made under seal or
with sufficient notice to the Employer so as to allow the Employer to seek a
protective order. Notwithstanding anything in this Agreement to the contrary, if
the Employee violates any of the provisions of this Section 8 or the preceding
Section 7, in addition to all appropriate legal and equitable remedies, the
Employer shall have no further payment obligations under this Agreement.
     9. Notices. All notices, requests, demands and other communications given
under or by reason of this Agreement shall be in writing and shall be deemed
given when delivered in person or mailed by certified mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as a
party may specify by notice pursuant to this provision):

6



--------------------------------------------------------------------------------



 



         
 
  A.   If to the Employer, addressed to it at:
 
       
 
      Royal American Corporation
 
      Board of Directors
 
      1604 West Colonial Parkway
 
      Inverness, Illinois 60067-4725
 
       
 
      and
 
       
 
      Royal American Bank
 
      Board of Directors
 
      1604 West Colonial Parkway
 
      Inverness, Illinois 60067-4725
 
       
 
  B.   If to the Employee, addressed to him at:
 
       
 
      J. J. Fritz
 
      659 Aberdeen Rd.
 
      Inverness, IL 60067
 
       
 
      JJ. Fritz
 
      c/o Mr. Randall L. Mitche
 
      Adducci, Dorf, Lehner, Mitchell & Blankenship, P.C.
 
      150 N. Michigan Ave., Suite 21
 
      Chicago, IL 60601

     10. Survival of Provisions. The provisions of Sections 7 or 8 of this
Agreement shall survive the termination of the Employee’s employment with the
Employer and the expiration or termination of this Agreement.
     11. Controlling Law. The execution, validity, interpretation and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois.
     12. Entire Agreement; Amendments; Waivers. This Agreement contains the
entire agreement between the Employee and the Employer relating to the matters
contained herein and supercedes all prior agreements and understandings, oral or
written, between the Employee and the Employer with respect to the subject
matter hereof unless otherwise expressly provided herein. This Agreement may be
amended, modified or supplemented, but only in writing signed by each of the
parties hereto. Any terms of this Agreement may be waived only with the written
consent of the party sought to be bound, and the waiver by either party to this
Agreement of a breach of any provision of the Agreement by the other party shall
not operate or be construed as a waiver by such party of any subsequent breach
by such other party.
     13. Reformation and Severability. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such a manner as to be valid, legal and enforceable but so as to
most nearly retain the intent of the parties. If such modification is not
possible, such provision shall be severed from this Agreement, and in

7



--------------------------------------------------------------------------------



 



either case the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
     14. Assignments. The Employer may assign this Agreement to any affiliate of
the Employer or any person or entity succeeding to all or substantially all of
the business interests of the Employer by merger or otherwise and the Employee
understands and agrees that this Agreement will be assigned or transferred to
the Company in connection with the consummation of the transactions contemplated
by the Merger Agreement. The rights and obligations of the Employee under this
Agreement are personal to him, and no such rights, benefits or obligations shall
be subject to voluntary or involuntary alienation, assignment or transfer,
except as otherwise expressly contemplated in this Agreement.
     15. Effect of Agreement. Subject to the provisions of Section 14 of the
Agreement with respect to assignments, this Agreement shall be binding upon the
Employee and his heirs, executors, administrators, legal representatives and
assigns and upon the Employer and its respective successors and assigns, except
as otherwise expressly contemplated in this Agreement.
     16. Injunctive Relief; Attorneys’ Fees. The Employee understands and agrees
that monetary damages may not be an adequate remedy for the breach of this
Agreement, including but not limited to the covenants in Sections 7 or 8, and
that the Employer has the right to seek equitable relief including injunction
and specific performance and any other appropriate equitable or legal relief for
the enforcement of his obligations hereunder.
     17. Exercise of Rights and Remedies. The rights and remedies in this
Agreement shall not be exclusive, but are intended to be cumulative with all
other rights and remedies of the Employer, whether under this Agreement, any
other agreement, law or otherwise. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later.
     18. Execution. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all which together shall
constitute but one and the same instrument.
     19. Failure to Close. The parties agree that this amendment and restatement
of the Agreement shall become effective as of the Effective Time (as defined in
the recitals hereto); provided, however, that if the Merger Agreement is
terminated, this amendment and restatement of the Agreement shall also
automatically and simultaneously terminate and the Agreement shall remain in
full force and effect absent such amendment and restatement.
     20. Internal Revenue Code Section 409A. Notwithstanding anything contained
herein to the contrary, if at the time of a termination of employment,
(i) Employee is a “specified employee” as defined in Internal Revenue Code
Section 409A, and the regulations and guidance thereunder in effect at the time
of such termination (“409A”), and, (ii) any of the

8



--------------------------------------------------------------------------------



 



payments or benefits provided hereunder may constitute “deferred compensation”
under 409A, then, and only to the extent required by such provisions, the date
of payment of such payments or benefits otherwise provided shall be delayed for
a period of up to six (6) months following the date of termination.
     IN WITNESS WHEREOF, the Employee and the Employer have executed this
Agreement effective as of the date first above written.

          Employer:   Employee:
 
        ROYAL AMERICAN CORPORATION    
 
       
By:
  /s/ Mary King Wilson   /s/ J.J. Fritz
 
                Jay Fritz
Its:
  Executive Vice President    
 
       
 
          ROYAL AMERICAN BANK    
 
       
By:
  /s/ Mary King Wilson    
 
       
 
       
Its:
  Executive Vice President    
 
       

9



--------------------------------------------------------------------------------



 



SCHEDULE A
Inverness Golf Club

  -   Annual dues, assessments and business-related expenses

Fiddlesticks Country Club

  -   Annual dues, assessments and business-related expenses

Private Health Club Membership
Company Car

  -   Infinity G45, or comparable model

“Inside Director” Compensation authorized by the board

  -   currently 100 shares of stock (pursuant to the applicable director
compensation program as may be in effect from time to time)

Stock Appreciation Rights (SARs) Awards under the Royal American Corporation
Long Term Stock Appreciation Rights Executive Compensation Plan (as may be in
existence from time to time)
Annual Contribution to the “Choice Plan” (Successor Plan to the Split Dollar
Life Insurance Benefit) (as may be in existence from time to time)
Group Term Life Insurance
Health Insurance
Long Term Disability Insurance
401k/Profit Sharing

 